      Case 2:12-md-02323-AB Document 11449 Filed 07/29/21 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: NATIONAL FOOTBALL LEAGUE                  :
PLAYERS’ CONCUSSION INJURY                       :       No. 2:12-md-02323-AB
LITIGATION                                       :
                                                 :       MDL No. 2323
                                                 :
                                                 :       Hon. Anita B. Brody
THIS DOCUMENT RELATES TO:                        :
                                                 :
ALL ACTIONS                                      :
                                                 :
                                                 :


                        REPORT OF THE SPECIAL MASTERS

  1. Wendell E. Pritchett and Jo-Ann M. Verrier, as Special Masters appointed by the Court

     on July 13, 2016 (ECF 6871), and David Hoffman, appointed by the Court on March 5,

     2020 (ECF 11022) pursuant to Article X of the Class Action Settlement Agreement

     (Settlement Agreement) in this matter, submit this Report to the Court alongside Status

     Reports from the Claims Administrator, Brown Greer LLC (“Claims Administrator”),

     and the Baseline Assessment Program Administrator, Garretson Resolution Group (“BAP

     Administrator”; now known as Epiq Mass Tort), to provide an update on the Agreement’s

     effectuation and progress.

  2. The Special Masters have reviewed the 2nd Quarter 2021 Status Reports submitted by

     both Administrators. These accurately and thoroughly reflect the work of both firms.

  3. The Special Masters continue to augment their weekly reports to the Court by

     highlighting work detailed in these Status Reports and conducting work that is beyond

     the purview of the Claims and BAP Administrators.




                                             1
    Case 2:12-md-02323-AB Document 11449 Filed 07/29/21 Page 2 of 6




                                  Overall Administration

4. The Special Masters continue to participate in bi-weekly calls with the Claims

   Administrator and the BAP Administrator. Additionally, both Administrators make

   themselves available for additional discussions and communications as necessary to

   support the fair and efficient administration of the Settlement Agreement.

5. The Special Masters remain constantly informed about the progress of all Claims through

   the Claims Administrator’s robust systems, including its published reports as found on

   the NFL Concussion Settlement website.

6. Each month, after review with the Claims Administrator, the Special Masters approve the

   monthly disbursement report to the Trustee authorizing payments of Monetary Awards to

   Settlement Class Members (SCMs) as well as to relevant attorneys, lienholders, and

   third-party funders where appropriate.

7. The Special Masters are informed about the BAP Administrator’s management of

   requests for and scheduling of Baseline Assessment Program examinations as well as of

   the BAP Administrator’s ongoing work to ensure that trained BAP authorized

   neuropsychologists and neurologists complete their work effectively. The BAP

   Administrator also oversees the Supplemental Benefits program for Players within the

   Settlement Agreement and manages the lien resolution process on behalf of Retired

   Players.

8. The Special Masters ensure that the work of the Administrators is communicated to the

   Court via a regular meeting and report as well as via other communication; we seek to

   ensure the Court’s input into matters arising in the efficient and fair administration of the

   Settlement Agreement.




                                             2
    Case 2:12-md-02323-AB Document 11449 Filed 07/29/21 Page 3 of 6




                            Baseline Assessment Program Milestones

9. Due to the COVID-19 Pandemic, the BAP Administrator has continued to experience

   unusually heavy appointment cancellations, with 200 appointments cancelled by

   Qualified BAP Providers and 149 appointments cancelled by Retired NFL Football

   Players during the 2nd Quarter of 2021. The BAP Administrator has worked diligently to

   mitigate the disruptions caused by the pandemic, including working to reschedule

   appointments and ensuring that there will not be negative consequences for cancellations

   caused by COVID-19.

10. The BAP Administrator has received requests for appointments from 58% of Players

   eligible to receive a BAP examination, and has offered one or more appointments to

   99.8% of those Players.

11. The BAP Administrator oversees a Supplemental Benefit program for Players diagnosed

   with Level 1 Neurocognitive Impairment under the Settlement Agreement. As of July 12,

   2021, 212 Players had been notified of their eligibility to participate in the program, and

   180 had completed orientation. As part of this program, the BAP Administrator is

   currently piloting a cognitive rehabilitation therapy service in response to request from

   participating Players.

12. The Special Masters are working closely with the BAP Administrator to identify ways to

   bring files to encourage doctors to complete their work with the Program to ensure that

   the BAP program can work as effectively as possible.

13. As of July 12, 2021, 5,906 Players have had full BAP examinations completed, resulting

   in 124 Level 2 diagnoses, 192 Level 1.5 diagnoses, 222 Level 1 diagnoses (entitling these




                                            3
    Case 2:12-md-02323-AB Document 11449 Filed 07/29/21 Page 4 of 6




   Players to Supplemental Benefits under the Settlement Agreement), and 5,136 cases with

   no diagnosis.

                              Claims Administrator Milestones

14. As of July 12, 2021, the Claims Administrator issued 1,267 Notices of Monetary Award,

   totaling $863,791,064. The Program has paid 1,226 of these claims, for a total payment to

   date to Settlement Class Members of $794,771,589.

                                         Audits

15. Under the terms of Section 10.3 of the Settlement Agreement, the Special Masters review

   determinations of the Claims Administrator concerning misrepresentation, omission, or

   concealment of a material fact in connection with a Monetary Award Claim.

16. The Claims Administrator continues its careful and detailed recommendations of Audits

   to the Special Masters, detailed on pages 17-19 of its most recent quarterly report. The

   Special Masters are carefully following the work of the Claims Administrator on

   investigation.

17. On June 22, 2021, the Special Masters released a Rule 27 Audit Report. As of July 12,

   2021, the Special Masters have several matters under consideration from the Audit

   process.

                                            Appeals

18. Alongside the Special Masters’ authority to hear appeals of Registration determinations

   under the terms of Section 10.1(b)(i)(3) of the Settlement Agreement, the Court has

   directed the Special Masters to hear appeals of the Claims Administrator’s decisions on

   Claims pursuant to the Rules Governing Appeals of Claim Determinations.




                                            4
    Case 2:12-md-02323-AB Document 11449 Filed 07/29/21 Page 5 of 6




19. Between April 13, 2021 and June 30, 2021, the Special Master issued dispositions on six

   appeals, five of which were by opinion. Of the five by opinion, three have been published

   online to the Settlement Portal. To date, the Special Masters have published a total of 36

   decisions on Monetary Award appeals.

                                         Education Fund

20. Pursuant to Article XII of the Settlement Agreement, an Education Fund was established

   to fund programs promoting safety and injury prevention with respect to football players,

   including safety related initiatives in youth football, the education of Retired NFL

   Football Players regarding the NFL CBA Medical and Disability Benefits, and other

   educational initiatives benefitting Retired NFL Football Players.

21. The three programs established in response are operational, following the Court’s March

   23, 2020 Order accepting the Parties’ proposals for these Programs.

22. We expect to see educational communication with Players about on-going benefits from

   the NFL during this quarter.

23. The approved program in youth sports safety with the Korey Stringer Institute is

   operational, with four school districts identified as eligible to receive funding as part of

   the first innovATe cohort (Boston Public Schools, Cincinnati Public Schools, Oakland

   Athletic League; and Stewart and Early Counties in Georgia, representing 18 individual

   schools with approximately 15,000 students). KSI, working with the NFL Alumni

   Association, has identified at least one retired player in each of the four school

   communities to serve as an NFL “ambassador” and has identified potential financial.

   KSI’s social media team is currently planning promotion of the school communities and




                                             5
       Case 2:12-md-02323-AB Document 11449 Filed 07/29/21 Page 6 of 6




      the soon to be hired athletic trainers in order to build community support and help recruit

      schools for the next two cohorts.

   24. Finally, a research program that allows access to data that Players have voluntarily

      contributed via the BAP Program is underway. The data that some Players have

      contributed is being extracted from the BAP records and coded by researchers at

      Columbia University, with the expectation that this process will be completed for Players

      already in the system by early Fall.

   25. Class Counsel will file a formal report on these initiatives with the Court within the next

      month.


                                                     Respectfully submitted,



____________________________                         __________________________
Wendell E. Pritchett                                 Jo-Ann M. Verrier
Special Master                                       Special Master




____________________________
David A. Hoffman
Special Master




                                                6
